ORDER
WHEREAS, by petition for disciplinary action dated September 30, 1991, the Director of the Office of Lawyers’ Professional Responsibility charged Arthur W. Lachapelle with professional misconduct warranting disbarment; and
WHEREAS, after the respondent interposed an answer to the petition, the Honorable Harlan L. Nelson, Judge of the District Court of Seventh Judicial District, was appointed as Referee to hear the evidence and make a report of his findings of fact, conclusions of law and recommendation; and
WHEREAS, on January 31, 1992, the Referee recommended to this court that Arthur W. Lachapelle be disbarred from the practice of law and that he be suspended pending the final determination of the disciplinary proceeding, Rule 16(e), Rules on Lawyers’ Professional Responsibility;
IT IS HEREBY ORDERED that respondent Arthur W. Lachapelle be suspended from the practice of law until such time as this court has made a final determination as to what professional discipline, if any, is appropriate in the pending matter. The respondent shall, within 10 days of the date of this order, notify each of his clients of his inability to continue representation of the client and shall otherwise fully comply with the provisions of Rule 26, Rules of Lawyers’ Professional Responsibility.